issue in Docket No. 58181, appellant not only continued to pursue that
                appeal, but she also filed the underlying complaint—a complaint that
                appellant acknowledges is substantively "repetitive" to that filed in Docket
                No. 58181. Thus, the district court correctly perceived that appellant was
                contemporaneously pursuing two separate lawsuits that asserted the same
                causes of action, and the court was within its discretion when it found that
                appellant lacked reasonable grounds for doing so. 2 NRS 18.010(2)(b);
                Semenza, 111 Nev. at 1095, 901 P.2d at 687. We therefore
                             ORDER the judgment of the district court AFFIRMED.




                                                            Parraguirre




                      2 Inopposing respondents' motion for attorney fees, appellant stated
                that she would have withdrawn her appeal in Docket No. 58181 if the
                district court had permitted her to pursue her claims in the underlying
                case. Appellant did not suggest this course of action, when opposing
                respondents' motion to dismiss, and the district court was within its
                discretion to discount this belated proposal in determining that attorney
                fees were appropriate under NRS 18.010(2)(b).

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A


                                                         MIEN
cc: Hon. Douglas W. Herndon, District Judge
     Christensen Law Offices, LLC
     Lipson Neilson Cole Seltzer & Garin, P.C.
     Eighth District Court Clerk




                                   3